UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
YORKTOWN JAZ LLC,
Plaintiff(s), ORDER
- against - 18 Civ. 11186 (NSR)
TEXACO INC., et al.,
Defendant(s).
-- x

Roman, D.J.:
The Court waives the Initial Pre-trial Conference, will sign the Scheduling Order and
issue an Order of Reference to Magistrate Judge Paul E. Davison for general pretrial purposes. The

parties are directed to contact Judge Davison within seven (7) business days to schedule a

 

 

 

conference.
SO ORDERED. .
Dated: White Plains, New York 7 eet ge
February 3, 2020 ve eT ee
Nelson S. Roman, U.S.D.J.
CARL

 
